NOT FOR PUBLICATION                          FILED
                     UNITED STATES COURT OF APPEALS                       FEB 22 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                            FOR THE NINTH CIRCUIT



 DOUGLAS JOHNSON,                                No. 15-35988

                  Plaintiff-Appellant,           D.C. No. 2:15-cv-01217-MJP

   v.
                                                 MEMORANDUM*
 RELIANCE STANDARD LIFE
 INSURANCE COMPANY; MATRIX
 ABSENCE MANAGEMENT
 ADMINISTRATOR, agent of Reliance
 Standard Life Insurance Company,

                  Defendants-Appellees.

                    Appeal from the United States District Court
                      for the Western District of Washington
                    Marsha J. Pechman, District Judge, Presiding

                           Submitted February 14, 2017**

Before:       GOODWIN, FARRIS, and FERNANDEZ, Circuit Judges.

        Douglas Johnson appeals pro se from the district court’s judgment

dismissing his action alleging breach of fiduciary duty under the Employee

        *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Retirement Income Security Act (“ERISA”). We have jurisdiction under 28

U.S.C. § 1291. We review de novo a dismissal under Fed. R. Civ. P. 12(b)(6).

Thompson v. Paul, 547 F.3d 1055, 1058-59 (9th Cir. 2008). We affirm.

      The district court properly dismissed Johnson’s action because Johnson

failed to allege facts sufficient to show a plausible claim for relief under ERISA.

See 29 U.S.C. §§ 1132(a)(1)(B), 1132(a)(3); Gabriel v. Alaska Elec. Pension Fund,

773 F.3d 945, 954 (9th Cir. 2014) (requirements for a claim under § 1132(a)(3));

Pisciotta v. Teledyne Indus., Inc., 91 F.3d 1326, 1331 (9th Cir. 1996)

(requirements for equitable estoppel in an ERISA action).

      The district court did not abuse its discretion by denying Johnson’s motion

for default judgment because the clerk never entered a default. See Eitel v.

McCool, 782 F.2d 1470, 1471-72 (9th Cir. 1986) (standard of review and factors

for entry of default judgment).

      We reject as unsupported by the record Johnson’s contention that the district

court was biased against him, and deny Johnson’s request, set forth in his opening

brief, for appointment of counsel on remand.

      AFFIRMED.




                                          2                                    15-35988